Citation Nr: 1113523	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  07-32 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from December 1958 to October 1976.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Repeated audiological testing shows that the appellant has, at worst, Level I hearing in the right ear and Level III hearing in the left ear and factors warranting extraschedular consideration for bilateral hearing loss are neither shown nor alleged.

2.  The appellant is in receipt of the maximum schedular rating authorized for tinnitus and factors warranting extraschedular consideration for tinnitus are neither shown nor alleged.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2010).

2.  The criteria for a rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In an October 2006 letter issued prior to the initial decision on the claims, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  The October 2006 letter also included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In November 2008, VA sent the appellant a letter for the express purpose of complying with the additional notification requirements imposed by the Court in Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Since the issuance of these letters, the RO has reconsidered the appellant's claim, most recently in the July 2010 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The appellant has not argued otherwise.  The appellant's service treatment records are on file, as are all available post-service clinical records specifically identified by the appellant.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2010).  The appellant has also been afforded VA medical examinations in connection with his claim, most recently in January 2010.  38 C.F.R. § 3.159(c) (4) (2010).  The Board finds that the examination report is adequate and contains the necessary findings upon which to decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  The examiner also included a discussion of the effect of the appellant's service-connected hearing loss disability on his occupational functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.


Background

In a May 1978 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus secondary to in-service noise exposure.  Based on audiometric findings at a February 1978 VA medical examination, the RO assigned an initial zero percent disability rating for the appellant's hearing loss.  The RO assigned an initial 10 percent disability rating for the appellant's tinnitus.  Both awards were effective October 5, 1976, the day following the date of the appellant's separation from active service.  The Board notes that these ratings have remained in effect to date.  Thus, the 10 percent rating for tinnitus is protected from reduction.  38 C.F.R. § 3.951(b) (2010).

In August 2006, the appellant submitted a claim for an increased rating for his service-connected hearing loss and tinnitus disabilities.  

In connection with his claim, the RO received VA clinical records dated from September 2001 to January 2008.  In pertinent part, these records show that in September 2001 and October 2002, the appellant was seen in the audiology clinic for hearing aid adjustment and repair.  In July 2004, the appellant was seen for a hearing aid evaluation.  Audiometric testing was conducted at that time and showed pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
60
80
LEFT
20
15
35
55
95

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.  The following month, the appellant was fitted with new hearing aids.  In November 2005, the appellant visited the audiology clinic for hearing aid repair.  In May 2007 and July 2007, he was again seen in the audiology clinic for a hearing aid check and repair.  

In May 2007, the appellant underwent VA medical examination.  Audiometric testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
55
85
LEFT
15
10
30
55
90

Speech audiometry revealed speech recognition ability of 92 percent, bilaterally.  The examiner reviewed the appellant's medical records and noted that the appellant had been followed in the audiology clinic for many years.  He noted that a review of previous testing suggested that there had been no change in his hearing status.  

Subsequent VA clinical records show that in March 2008, October 2008, and September 2009, the appellant was seen in the audiology clinic for a hearing aid check and repair.  In March 2009, the appellant reported a change in his hearing.  Audiometric testing conducted in March 2009 showed pure tone thresholds, in decibels, as follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
45
65
90
LEFT
20
25
50
65
90

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.  The appellant was counseled to wear hearing protection around noise and his hearing aids were reprogrammed.  

At a VA medical examination in January 2010, audiometric testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
60
80
LEFT
15
15
40
65
85

Average speech reception thresholds were 48 decibels on the right and 51 decibels on the left.  Speech audiometry revealed speech recognition ability of 96 percent, bilaterally.  The examiner diagnosed the appellant as having sensorineural hearing loss, bilaterally, with excellent word recognition ability.  Also diagnosed was recurrent tinnitus.  The examiner noted that the appellant had been provided with appropriate amplification by VA.  He further noted that the appellant had worked as an electrician from 1976 until his retirement in 1993.  He had not worked since his retirement.  The examiner concluded that with the use of amplification, the appellant's hearing loss should not preclude gainful employment as an electrician or in most any other endeavor.  

In pertinent part, subsequent VA clinical records show that the appellant was seen for a hearing aid evaluation in March 2010.  



Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Under VA regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 (2010).

The regulatory provisions also provide two circumstances under which alternative tables can be employed.  One is where the puretone thresholds in any four of the five frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels or greater.  The second is where puretone thresholds are 30 decibels or less at frequencies of 1,000 Hertz and below, and are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86 (2010).

Under 38 C.F.R. § 4.87, Diagnostic Code 6260, recurrent tinnitus warrants a maximum 10 percent rating.  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (holding that 38 C.F.R. § 4.25(b) and Diagnostic Code 6260 limit a veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Bilateral hearing loss

Applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for bilateral hearing loss.

As delineated in detail above, the appellant has undergone several audiometric examinations to evaluate his bilateral hearing acuity.  A July 2004 VA audiometric examination showed that he had an average pure tone threshold of 46.25 decibels in the right ear with speech discrimination of 92 percent correct.  He had an average pure tone threshold of 50 decibels in the left ear with speech discrimination of 88 percent correct.  The only possible interpretation of these examination results is that the appellant's hearing loss was at Level I in the right ear and II in the left ear.  

A May 2007 VA audiometric examination showed that he had an average pure tone threshold of 46.25 decibels in the right ear with speech discrimination of 92 percent correct.  He had an average pure tone threshold of 46.25 decibels in the left ear with speech discrimination of 92 percent correct.  The only possible interpretation of these examination results is that the appellant's hearing loss was at Level I, bilaterally.  

A March 2009 VA audiometric examination showed that he had an average pure tone threshold of 55 decibels in the right ear with speech discrimination of 92 percent correct.  He had an average pure tone threshold of 57.5 decibels in the left ear with speech discrimination of 88 percent correct.  The only possible interpretation of these examination results is that the appellant's hearing loss was at Level I in the right ear and III in the left ear.  

Most recently, a January 2010 VA audiometric examination showed that the appellant exhibited an average pure tone threshold of 48 decibels in the right ear with speech discrimination of 96 percent correct.  He had an average pure tone threshold of 51 decibels in the left ear with speech discrimination of 96 percent correct.  The only possible interpretation of these examination results is that the appellant's hearing loss was at Level I, bilaterally.  

Under Table VI in the Rating Schedule, therefore, the criteria for a compensable rating have not been met with respect to any of these audiometric findings.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board has also considered the provisions of 38 C.F.R. § 4.86, but the results of these audiometric examinations show that the alternative table is not applicable.

The Board has carefully reviewed the remaining claims folder in its entirety, but finds no other probative evidence of record showing that the appellant's hearing loss disability is more severe for compensation purposes than demonstrated on the VA audiological evaluations discussed above.  His hearing acuity has remained relatively stable and there is no basis for the assignment of staged ratings.  

The Board has considered the evidence of record showing that the appellant wears hearing aids secondary to his service-connected bilateral hearing loss.  This fact alone, however, does not provide sufficient evidence on which to award a higher rating for bilateral hearing loss.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, as explained above, the numeric designations correlate to a noncompensable disability rating.  For these reasons and bases, the Board finds that the preponderance of the evidence is against a compensable schedular rating for bilateral hearing loss.  The appellant is advised that should his hearing acuity worsen, he may file a claim for an increased rating with the RO.

In reaching this decision, the Board has also considered whether an extraschedular rating is warranted with respect to the appellant's bilateral hearing loss.  Bagwell v. Brown, 9 Vet. App. 157 (1996) (the question of extraschedular rating is a component of the veteran's claim for an increased rating).  After reviewing the record, however, the Board finds that there is no basis for further action on this question.  There is no objective evidence of record demonstrating that the appellant's service-connected hearing loss markedly interferes with his employment, beyond that contemplated by the rating schedule.  Indeed, a VA medical examiner concluded in January 2010 that the appellant's hearing loss should not preclude gainful employment in his chosen field, or in most any other endeavor.  There is also no evidence of record showing that he has been frequently hospitalized due to hearing loss.  Indeed, it does not appear that he has been hospitalized for this disability at all.  Consequently, the Board finds that no further action on this matter is warranted.  38 C.F.R. § 3.321(b)(1) (2010); Thun v. Peake, 22 Vet. App. 111, 115 (2008).


Tinnitus

The appellant's service-connected bilateral tinnitus has been assigned the maximum schedular rating available.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether unilateral or bilateral).  

The Board has considered whether the case should be referred for extraschedular consideration.  Barringer v. Peake, 22 Vet. App. 242 (2008); Bagwell v. Brown, 9 Vet. App. 157 (1996) (the question of extraschedular rating is a component of a claim for an increased rating).

Again, an extra-schedular disability rating may be assigned if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2010); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, however, the record on appeal contains no evidence that the appellant's service-connected tinnitus, in and of itself, is exceptional or unusual, or markedly interferes with his employment, beyond that contemplated by the schedular criteria.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  There is also no evidence, nor has the appellant contended, that he has been hospitalized for treatment of his service-connected tinnitus.  In summary, there is no indication of an exceptional disability picture such that the schedular evaluation is inadequate and the appellant has not specifically argued otherwise.  

Absent any objective evidence that the appellant's tinnitus is productive of marked interference with employment, necessitates frequent hospitalization, or that the manifestations associated with this disability are unusual or exceptional, referral for consideration of an extra-schedular rating is not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.

Entitlement to a rating in excess of 10 percent for tinnitus is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


